Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-3, 7-21 and 25-37 are pending. 

Applicant’s election of Group I that read on (A) CD19 as the species of extracellular ligand binding domain, (B) CD28 as the species of transmembrane domain, (C) CD3zeta as the species of intracellular domain, (D) CD28 as the species of intracellular signaling domain, (E) SEQ ID NO: 2 as the species of heterobifunctional compound targeting protein, (F) cereblon as the species of ubiquitin ligase, (G) T-cell as the effector cell, in the reply filed on December 22, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 14, 19, 30 and 35 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1-3, 7-13, 15-18, 20-21, 25-29, 31-34, 36 and 37, drawn to a particular immune effector cell that read on (A) CD19 as the species of extracellular ligand binding domain, (B) CD28 as the species of transmembrane domain, (C) CD3zeta as the species of intracellular domain, (D) CD28 as the species of intracellular signaling domain, (E) SEQ ID NO: 2 as the species of heterobifunctional compound targeting protein, (F) cereblon as the species of ubiquitin ligase and (G) T-cell as the effector cell, are being acted upon in this Office Action.   

Priority
Applicant’ claim priority to provisional application 62/456,649, filed February 8, 2017 and 62/457,124 filed February 9, 2017, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 25, 2021, December 22, 2020, September 16, 2020, May 25, 2020, March 31, 2020, December 4, 2019, November 21, 2019 and August 2, 2019 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Drawings
The drawings filed on August 2, 2019 are acceptable.

Specification
The amendments to the specification filed on December 4, 2019 and August 2, 2019 have been entered. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2 and 20 are objected to because of the following informality:  The claim recites non-elected embodiment, SEQ ID NO: 1, 3-9, 24-67 and 95-115.
Claims 36-37 are objected to for reciting non-elected embodiments CD29, CD30, CD44, CD22, ROR1, Mesothelin, CD33/IL3Ra, c-Met, PSMA, Glycolipid F77, EGFRvIII, GD-2, MY-ESO-1 TCR, and MAGE A3 TCR. 
Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-3, 7-13, 15-18, 20-21, 25-29, 31-34, 36 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3). 
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly,43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. “[A] Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).
Claim 1 encompasses any immune effector cell comprising:
a.    a chimeric antigen receptor polypeptide, wherein the chimeric antigen receptor polypeptide comprises:
i.    any extracellular ligand binding domain;
ii.    any transmembrane domain; and
iii.    any cytoplasmic domain comprising at least one intracellular signaling domain; and
b.    any cytoplasmic costimulatory polypeptide, wherein the cytoplasmic costimulatory polypeptide comprises:
i.    at least one intracellular signaling domain; and
ii.    any heterobifunctional compound targeting protein capable of being bound by any heterobifunctional compound;
wherein the heterobifunctional compound is capable of binding to i) the cytoplasmic costimulatory polypeptide through the heterobifunctional compound targeting protein and ii) any ubiquitin ligase in a manner that brings the cytoplasmic costimulatory polypeptide into proximity of the ubiquitin ligase;
wherein the cytoplasmic costimulatory polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.
Claim 2 encompasses the immune effector cell of claim 1, wherein the heterobifunctional compound targeting protein is derived from an amino acid sequence selected from SEQ. ID. NOs.: 1-9, 24-67, and 95-115.
Claim 3 encompasses the immune effector cell of claim 1, wherein the immune effector cell is a T cell, a natural killer (NK) cell, an allogeneic immune effector cell, or an autologous immune effector cell.
Claim 7 encompasses the immune effector cell of claim 1, wherein the heterobifunctional compound targeting protein is a nonendogenous protein.
Claim 8 encompasses the immune effector cell of claim 1, wherein the heterobifunctional compound targeting protein is a protein derived from a modified amino acid sequence of an endogenously expressed protein, wherein the heterobifunctional compound binds only to the protein derived from the modified amino acid sequence and not the endogenously expressed protein.

Claim 10 encompasses the immune effector cell of claim 1, wherein the at least one intracellular signaling domain is selected from a CD3ε (elected species), CD28, 4-1BB, 0X40, CD27, ICOS, DAP-10, and DAP-12 signaling domain. 
Claim 11 encompasses the immune effector cell of claim 1, wherein the extracellular ligand binding domain binds to any tumor antigen.
Claim 12 encompasses the immune effector cell of claim 1, wherein the extracellular ligand binding domain is a ligand for a tumor marker.
Claim 13 encompasses the immune effector cell of claim 1, wherein the ubiquitin ligase is cereblon.
Claim 15 encompasses a therapeutic system for downregulating activation of an immune effector cell expressing a chimeric antigen receptor polypeptide and a cytoplasmic costimulatory polypeptide, the system comprising:
a.    an immune effector cell of claim 1; and
b.    a heterobifunctional compound capable of binding to i) the cytoplasmic costimulatory polypeptide of the immune effector cell through the heterobifunctional compound targeting protein and ii) a ubiquitin ligase in a manner that brings the cytoplasmic costimulatory polypeptide into proximity of the ubiquitin ligase;
wherein the cytoplasmic costimulatory polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.
	Claim 16 encompasses a therapeutic system for degrading a cytoplasmic costimulatory polypeptide expressed in an immune effector cell, the system comprising:
a.    an immune effector cell of claim 1; and
b.    a heterobifunctional compound capable of binding to i) the cytoplasmic costimulatory polypeptide of the immune effector cell through the heterobifunctional compound targeting protein and ii) a ubiquitin ligase in a manner that brings the cytoplasmic costimulatory polypeptide into proximity of the ubiquitin ligase; wherein the cytoplasmic costimulatory polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.
Claim 17 encompasses a therapeutic system for reducing cytokine release syndrome associated with an activated immune effector cell expressing a chimeric antigen receptor and a cytoplasmic costimulatory polypeptide, the system comprising:
a.    an immune effector cell of claim 1; and

Claim 18 encompasses a therapeutic system for reducing an immune response associated with an activated immune effector cell expressing a chimeric antigen receptor polypeptide and a cytoplasmic costimulatory polypeptide, the system comprising:
a.    an immune effector cell of claim 1; and
b.    a heterobifunctional compound capable of binding to i) the cytoplasmic costimulatory polypeptide of the immune effector cell through the heterobifunctional compound targeting protein and ii) a ubiquitin ligase; wherein the cytoplasmic costimulatory polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.
	Claim 20 encompasses any immune effector cell comprising a chimeric antigen receptor polypeptide, wherein the chimeric antigen receptor polypeptide comprises:
a.    any extracellular ligand binding domain;
b.    any transmembrane domain; and
c.    any cytoplasmic domain, wherein the cytoplasmic domain comprises:
i.    at least one intracellular signaling domain; and
ii.    any heterobifunctional compound targeting protein capable of being bound by a heterobifunctional compound, wherein the heterobifunctional compound is derived from an amino acid sequence selected from SEQ ID NO: 1-9, 24-58, 59-67 and 95-115; wherein the heterobifunctional compound is capable of binding to i) the chimeric antigen receptor polypeptide through the heterobifunctional compound targeting protein and ii) a ubiquitin ligase in a manner that brings the chimeric antigen receptor polypeptide into proximity of the ubiquitin ligase; wherein the chimeric antigen receptor polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome. 

Claim 25 encompasses the immune effector cell of claim 20, wherein the transmembrane domain is derived from CD28 or is the CD8a hinge domain. 
Claim 26 encompasses the immune effector cell of claim 20, wherein the at least one intracellular signaling domain is selected from a CD3ε, CD28, 4-1BB, OX40, CD27, ICOS, DAP-10, and DAP-12 signaling domain.
Claim 27 encompasses the immune effector cell of claim 20, wherein the extracellular ligand binding domain binds to any tumor antigen.
Claim 28 encompasses the immune effector cell of claim 20, wherein the extracellular ligand binding domain is any ligand for any tumor marker. 
Claim 29 encompasses the immune effector cell of claim 20, wherein the ubiquitin ligase is cereblon.
Claim 31 encompasses a therapeutic system for downregulating activation of an immune effector cell expressing a chimeric antigen receptor polypeptide, the system comprising:
a.    an immune effector cell of claim 20;
b.    a heterobifunctional compound capable of binding to i) the chimeric antigen receptor polypeptide of the immune effector cell through the heterobifunctional compound targeting protein and ii) a ubiquitin ligase in a manner that brings the chimeric antigen receptor polypeptide into proximity of the ubiquitin ligase; wherein the chimeric antigen receptor polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.
	Claim 32 encompasses a therapeutic system for degrading a chimeric antigen receptor polypeptide expressed in an immune effector cell, the system comprising:
a.    An immune effector cell of claim 20;
b.    A heterobifunctional compound capable of binding to i) the chimeric antigen receptor polypeptide of the immune effector cell through the heterobifunctional compound targeting protein and ii) 
Claim 33 encompasses a therapeutic system for reducing cytokine release syndrome associated with an activated immune effector cell expressing a chimeric antigen receptor polypeptide, the system comprising:
a.    An immune effector cell of claim 20;
b.    A heterobifunctional compound capable of binding to i) the chimeric antigen receptor polypeptide of the immune effector cell through the heterobifunctional compound targeting protein and ii) a ubiquitin ligase in a manner that brings the chimeric antigen receptor polypeptide into proximity of the ubiquitin ligase; wherein the chimeric antigen receptor polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.
Claim 34 encompasses a therapeutic system for reducing an immune response associated with an activated immune effector cell expressing a chimeric antigen receptor polypeptide, the system comprising:
a.    Any immune effector cell of claim 20;
b.    Any heterobifunctional compound capable of binding to i) the chimeric antigen receptor polypeptide of the immune effector cell through the heterobifunctional compound targeting protein and ii) a ubiquitin ligase in a manner that brings the chimeric antigen receptor polypeptide into proximity of the ubiquitin ligase; wherein the chimeric antigen receptor polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome. 
Claim 36 encompasses the immune effector cell of claim 1, wherein the extracellular ligand binding domain is selected from the group consisting of any CD19, CD29, CD30, CD44, CD22, ROR1, Mesothelin, CD33/IL3Ra, c-Met, PSMA, Glycolipid F77, EGFRvIII, GD-2, MY-ESO-1 TCR, and MAGE A3 TCR.
Claim 37 encompasses the immune effector cell of claim 20, wherein the extracellular ligand binding domain is selected from the group consisting of any CD19, CD29, CD30, CD44, CD22, 
Regarding any extracellular ligand binding domain encompassed by the claimed effector cell, the specification discloses just three scFv antibodies that bind to just human CD19, BCMA and CD38. 
However, the claims broadly encompass any extracellular ligand binding domain that binds to any target. The specification does not describe representative number of species falling within the scope of the genus or structure common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus of the claimed extracellular ligand binding domain that binds to any tumor antigen.  
Even assuming the extracellular ligand binding domain is an antibody, the specification discloses just one scFv that binds to just human CD19 comprising a light chain variable region (VL) and a heavy chain variable region (VH) wherein the VL comprises the amino acid sequence of SEQ ID NO: 12 and the VH comprises the amino acid sequence of SEQ ID NO: 14.  
The specification does not describe the structure, i.e., amino acid sequence of the heavy and light chain variable region of all antibodies that bind to any tumor antigen, any tumor antigen such as any CD19 encompassed by the claimed immune effector cells. 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; PTO 892; see, e.g., Discussion). 
J Mol Biol. 334(1): 103-118, Nov 14, 2003; PTO 892), found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
Regarding any protein derived from any amino acid sequence such as SEQ ID NO: 2 (elected species in claim 2), protein derived from any modified amino acid sequence of any endogenously expressed protein (claim 8), any transmembrane derived from CD28 (claims 9 and 25), and any heterobifunctional compound derived from SEQ ID NO: 2 (claim 20),  the term “derived” encompasses any substitution, deletion, addition and a combination thereof.  The specification does not describe where and what amino acid within the full-length sequence of which “heterobifunctional compound targeting protein” such as SEQ ID NO: 2 or which endogenous protein or CD28 transmembrane or heterobifunctional compound to be substituted, deleted, added or a combination thereof still maintain its structure and function.  The specification exemplifies heterobifunctional compound targeting protein (dTAG) comprises the amino acid sequence of SEQ ID NO: 2 obtained from FK506 binding protein (FKBP12 (F36V)) that binds to a heterobifunctional compound dFKBP7 or dFKBP13 or dFKBP-6-dFKBP-13.  However, the same FKBP12(F36V) does not bind to other heterobifunctional compound such as bromodomain-containing protein 4 (BRD4), CREB binding protein (CREBBP), and transcriptional activator BRG1 (SMARCA4).  
Regarding immune effector cell comprising any chimeric antigen receptor, the specification discloses just T cell expressing CD19-CAR-dTAG comprising the amino acid sequence of SEQ ID NO: 19 or SEQ ID NO: 92.  The CD19-CAR-dTAG chimeric antigen receptor comprises i.  scFv that binds to CD19, ii. a  CD28 or CD8 transmembrane domain, iii. a CD28 cytoplasmic domain, iv. at least one intracellular domain selected from the group consisting of CD3zeta, CD28 and 4-1BB (CD137) and a 
However, neither the specification nor the prior art teach the broad genus of heterobifunctional compound targeting protein capable of being bound by any heterobifunctional compound in a manner that brings the cytoplasmic costimulatory polypeptide into proximity of any ubiquitin ligase encompassed by any effector cell expressing any chimeric antigen receptor to allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only (1) a T cell expressing CD19-CAR-dTAG comprising the amino acid sequence of SEQ ID NO: 19 or SEQ ID NO: 92, (2) a T cell expressing CD19-CAR-dTAG chimeric antigen receptor comprises i.  scFv that binds to human CD19, ii.  a CD28 or CD8 transmembrane domain, iii. a CD28 cytoplasmic domain, iv. at least one intracellular domain selected from the group consisting of CD3zeta, CD28 and 4-1BB (CD137) and a heterobifunctional compound targeting protein (dTAG) comprising the amino acid sequence of SEQ ID NO: 2 capable of being bound by a heterobifunctional compound of dFKBP7 or dFKBP13, wherein the heterobifunctional compound is capable of binding to i) the cytoplasmic costimulatory polypeptide through the heterobifunctional compound targeting protein and ii) a ubiquitin ligase in a manner that brings the cytoplasmic costimulatory polypeptide into proximity of the ubiquitin ligase cereblon; wherein the cytoplasmic costimulatory polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  

Claims 1-3, 7-13, 15-18, 20-21, 25-29, 31-34, 36 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for only (1) a T cell expressing CD19-CAR-dTAG comprising the amino acid sequence of SEQ ID NO: 19 or SEQ ID NO: 92, (2) a T cell expressing CD19-CAR-dTAG chimeric antigen receptor comprises i.  scFv that binds to human CD19, ii.  a CD28 or CD8 transmembrane domain, iii. a CD28 cytoplasmic domain, iv. at least one intracellular domain selected from the group consisting of CD3zeta, CD28 and 4-1BB (CD137) and a heterobifunctional compound targeting protein (dTAG) comprising the amino acid sequence of SEQ ID NO: 2 capable of being bound by a heterobifunctional compound of dFKBP7 or dFKBP13, wherein the , does not reasonably provide enablement for the claimed immune effector cells as set forth in claims 1-3, 7-13, 15-18, 20-21, 25-29, 31-34, 36 and 37. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CAFC 1988). Wands states on page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."
Claim 1 encompasses any immune effector cell comprising:
a.    a chimeric antigen receptor polypeptide, wherein the chimeric antigen receptor polypeptide comprises:
i.    any extracellular ligand binding domain;
ii.    any transmembrane domain; and
iii.    any cytoplasmic domain comprising at least one intracellular signaling domain; and
b.    any cytoplasmic costimulatory polypeptide, wherein the cytoplasmic costimulatory polypeptide comprises:
i.    at least one intracellular signaling domain; and
ii.    any heterobifunctional compound targeting protein capable of being bound by any heterobifunctional compound;
wherein the heterobifunctional compound is capable of binding to i) the cytoplasmic costimulatory polypeptide through the heterobifunctional compound targeting protein and ii) any 
wherein the cytoplasmic costimulatory polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.
Claim 2 encompasses the immune effector cell of claim 1, wherein the heterobifunctional compound targeting protein is derived from an amino acid sequence selected from SEQ. ID. NOs.: 1-9, 24-67, and 95-115.
Claim 3 encompasses the immune effector cell of claim 1, wherein the immune effector cell is a T cell, a natural killer (NK) cell, an allogeneic immune effector cell, or an autologous immune effector cell.
Claim 7 encompasses the immune effector cell of claim 1, wherein the heterobifunctional compound targeting protein is a nonendogenous protein.
Claim 8 encompasses the immune effector cell of claim 1, wherein the heterobifunctional compound targeting protein is a protein derived from a modified amino acid sequence of an endogenously expressed protein, wherein the heterobifunctional compound binds only to the protein derived from the modified amino acid sequence and not the endogenously expressed protein.
Claim 9 encompasses the immune effector cell of claim 1, wherein the transmembrane domain is derived from CD28 (elected species) or is the CD8a hinge domain.
Claim 10 encompasses the immune effector cell of claim 1, wherein the at least one intracellular signaling domain is selected from a CD3ε (elected species), CD28, 4-1BB, 0X40, CD27, ICOS, DAP-10, and DAP-12 signaling domain. 
Claim 11 encompasses the immune effector cell of claim 1, wherein the extracellular ligand binding domain binds to any tumor antigen.
Claim 12 encompasses the immune effector cell of claim 1, wherein the extracellular ligand binding domain is a ligand for a tumor marker.
Claim 13 encompasses the immune effector cell of claim 1, wherein the ubiquitin ligase is cereblon.
Claim 15 encompasses a therapeutic system for downregulating activation of an immune effector cell expressing a chimeric antigen receptor polypeptide and a cytoplasmic costimulatory polypeptide, the system comprising:
a.    an immune effector cell of claim 1; and
b.    a heterobifunctional compound capable of binding to i) the cytoplasmic costimulatory polypeptide of the immune effector cell through the heterobifunctional compound targeting protein and ii) 
wherein the cytoplasmic costimulatory polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.
	Claim 16 encompasses a therapeutic system for degrading a cytoplasmic costimulatory polypeptide expressed in an immune effector cell, the system comprising:
a.    an immune effector cell of claim 1; and
b.    a heterobifunctional compound capable of binding to i) the cytoplasmic costimulatory polypeptide of the immune effector cell through the heterobifunctional compound targeting protein and ii) a ubiquitin ligase in a manner that brings the cytoplasmic costimulatory polypeptide into proximity of the ubiquitin ligase; wherein the cytoplasmic costimulatory polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.
Claim 17 encompasses a therapeutic system for reducing cytokine release syndrome associated with an activated immune effector cell expressing a chimeric antigen receptor and a cytoplasmic costimulatory polypeptide, the system comprising:
a.    an immune effector cell of claim 1; and
b.    a heterobifunctional compound capable of binding to i) the cytoplasmic costimulatory polypeptide of the immune effector cell through the through the heterobifunctional compound targeting protein and ii) a ubiquitin ligase in a manner that brings the cytoplasmic costimulatory polypeptide into proximity of the ubiquitin ligase; wherein the cytoplasmic costimulatory polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome. 
Claim 18 encompasses a therapeutic system for reducing an immune response associated with an activated immune effector cell expressing a chimeric antigen receptor polypeptide and a cytoplasmic costimulatory polypeptide, the system comprising:
a.    an immune effector cell of claim 1; and
b.    a heterobifunctional compound capable of binding to i) the cytoplasmic costimulatory polypeptide of the immune effector cell through the heterobifunctional compound targeting protein and ii) a ubiquitin ligase; wherein the cytoplasmic costimulatory polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.

a.    any extracellular ligand binding domain;
b.    any transmembrane domain; and
c.    any cytoplasmic domain, wherein the cytoplasmic domain comprises:
i.    at least one intracellular signaling domain; and
ii.    any heterobifunctional compound targeting protein capable of being bound by a heterobifunctional compound, wherein the heterobifunctional compound is derived from an amino acid sequence selected from SEQ. ID. NO.: 1-9, 24-58, 59-67 and 95-115; wherein the heterobifunctional compound is capable of binding to i) the chimeric antigen receptor polypeptide through the heterobifunctional compound targeting protein and ii) a ubiquitin ligase in a manner that brings the chimeric antigen receptor polypeptide into proximity of the ubiquitin ligase; wherein the chimeric antigen receptor polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome. 
Claim 21 encompasses the immune effector cell of claim 20, wherein the immune effector cell is T cell, a natural killer (NK) cell, an allogeneic immune effector cell, or an autologous immune effector cell.
Claim 25 encompasses the immune effector cell of claim 20, wherein the transmembrane domain is derived from CD28 or is the CD8a hinge domain. 
Claim 26 encompasses the immune effector cell of claim 20, wherein the at least one intracellular signaling domain is selected from a CD3ε, CD28, 4-1BB, 0X40, CD27, ICOS, DAP-10, and DAP-12 signaling domain.
Claim 27 encompasses the immune effector cell of claim 20, wherein the extracellular ligand binding domain binds to any tumor antigen.
Claim 28 encompasses the immune effector cell of claim 20, wherein the extracellular ligand binding domain is any ligand for any tumor marker. 

Claim 31 encompasses a therapeutic system for downregulating activation of an immune effector cell expressing a chimeric antigen receptor polypeptide, the system comprising:
a.    an immune effector cell of claim 20;
b.    a heterobifunctional compound capable of binding to i) the chimeric antigen receptor polypeptide of the immune effector cell through the heterobifunctional compound targeting protein and ii) a ubiquitin ligase in a manner that brings the chimeric antigen receptor polypeptide into proximity of the ubiquitin ligase; wherein the chimeric antigen receptor polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.
	Claim 32 encompasses a therapeutic system for degrading a chimeric antigen receptor polypeptide expressed in an immune effector cell, the system comprising:
a.    An immune effector cell of claim 20;
b.    A heterobifunctional compound capable of binding to i) the chimeric antigen receptor polypeptide of the immune effector cell through the heterobifunctional compound targeting protein and ii) a ubiquitin ligase in a manner that brings the chimeric antigen receptor polypeptide into proximity of the ubiquitin ligase; wherein the chimeric antigen receptor polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.
Claim 33 encompasses a therapeutic system for reducing cytokine release syndrome associated with an activated immune effector cell expressing a chimeric antigen receptor polypeptide, the system comprising:
a.    An immune effector cell of claim 20;
b.    A heterobifunctional compound capable of binding to i) the chimeric antigen receptor polypeptide of the immune effector cell through the heterobifunctional compound targeting protein and ii) a ubiquitin ligase in a manner that brings the chimeric antigen receptor polypeptide into proximity of the ubiquitin ligase; wherein the chimeric antigen receptor polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.

a.    Any immune effector cell of claim 20;
b.    Any heterobifunctional compound capable of binding to i) the chimeric antigen receptor polypeptide of the immune effector cell through the heterobifunctional compound targeting protein and ii) a ubiquitin ligase in a manner that brings the chimeric antigen receptor polypeptide into proximity of the ubiquitin ligase; wherein the chimeric antigen receptor polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome. 
Claim 36 encompasses the immune effector cell of claim 1, wherein the extracellular ligand binding domain is selected from the group consisting of any CD19, CD29, CD30, CD44, CD22, ROR1, Mesothelin, CD33/IL3Ra, c-Met, PSMA, Glycolipid F77, EGFRvIII, GD-2, MY-ESO-1 TCR, and MAGE A3 TCR.
Claim 37 encompasses the immune effector cell of claim 20, wherein the extracellular ligand binding domain is selected from the group consisting of any CD19, CD29, CD30, CD44, CD22, ROR1, Mesothelin, CD33/IL3Ra, c-Met, PSMA, Glycolipid F77, EGFRvIII, GD-2, MY-ESO-1 TCR, and MAGE A3 TCR.
Regarding any extracellular ligand binding domain that bind to any tumor antigen encompassed by the claimed effector cell, the specification discloses just three scFv antibodies that bind to human CD19, BCMA and CD38.  Even assuming the ligand binding domain is scFv that binds to CD19 (elected species), the specification discloses just one scFv that binds to just human CD19 comprising a light chain variable region (VL) and a heavy chain variable region (VH) wherein the VL comprises the amino acid sequence of SEQ ID NO: 12 and the VH comprises the amino acid sequence of SEQ ID NO: 14.  
Regarding immune effector cell comprising any chimeric antigen receptor, the specification discloses just T cell expressing CD19-CAR-dTAG comprising the amino acid sequence of SEQ ID NO: 19 or SEQ ID NO: 92.  The CD19-CAR-dTAG chimeric antigen receptor comprises i.  scFv that binds to human CD19, ii.  CD28 or CD8 transmembrane domain, iii. a CD28 cytoplasmic domain, iv. at least one 
However, the specification does not teach the structure of all extracellular ligand binding domain that binds to any tumor antigen encompassed by the claimed effector cell to enable one of skill in the art to make and use without undue experimentation.  
Even assuming the extracellular ligand binding domain is an antibody, the specification discloses just one scFv that binds to just human CD19 comprising a light chain variable region (VL) and a heavy chain variable region (VH) wherein the VL comprises the amino acid sequence of SEQ ID NO: 12 and the VH comprises the amino acid sequence of SEQ ID NO: 14.  
However, the specification does not teach the structure, i.e., amino acid sequence of the heavy and light chain variable region of all antibodies that bind to all tumor antigen, any tumor antigen such as any CD19 encompassed by the claimed immune effector cells. 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; PTO 892; see, e.g., Discussion). 
J Mol Biol. 334(1): 103-118, Nov 14, 2003; PTO 892), found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen and a single species cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen.  
Further, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proc Natl Acad Sci USA 79: 1979, 1982; PTO 892).  Rudikoff et al teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding.  It is unpredictable which undisclosed extracellular ligand binding domain effectively target effector cell to all tumor cells. 
Regarding heterobifunctional compound targeting protein “derived” from any amino acid sequence such as SEQ ID NO: 2 (elected species, claim 2), the term “derived” encompasses any substitution, deletion, addition and a combination thereof.  The specification does not teach where and what amino acid within the full-length sequence of which “heterobifunctional compound targeting protein” in claim 8 such as SEQ ID NO: 2 to be substituted, deleted, added or a combination thereof still maintain its structure and function.  The specification does not teach how to identify heterobifunctional compound targeting protein that are different from these, and retain the required functional characteristics (i.e., binding to any heterobifunctional compound), or provide any examples where such was done.  The specification exemplifies heterobifunctional compound targeting protein (dTAG) comprises the amino acid sequence of SEQ ID NO: 2 obtained from FK506 binding protein (FKBP12 (F36V)) that binds to a heterobifunctional compound dFKBP7 or dFKBP13 or dFKBP-6-dFKBP-13.  It should be noted that the same FKBP12(F36V) does not bind to other heterobifunctional compound such as bromodomain-
Regarding transmembrane domain derived from CD28 or CD8α hinge (claims 9 and 25), again, the term “derived” encompasses any substitution, deletion, addition and a combination thereof.  The specification does not teach where and what amino acid within the full-length sequence of CD28 or CD8α hinge to be substituted, deleted, added or a combination thereof such that the derivative of CD28 or CD8α hinge still maintains its length, conformation and membrane anchoring function.  Deleting “derived” in claims 9 and 25 would obviate this issue. 
Regarding immune effector cell comprising any chimeric antigen receptor, the specification discloses just T cell expressing CD19-CAR-dTAG comprising the amino acid sequence of SEQ ID NO: 19 or SEQ ID NO: 92.  The CD19-CAR-dTAG chimeric antigen receptor comprises i.  scFv that binds to CD19, ii.  CD28 or CD8 transmembrane domain, iii. a CD28 cytoplasmic domain, iv. at least one intracellular domain selected from the group consisting of CD3zeta, CD28 and 4-1BB (CD137) and a heterobifunctional compound targeting protein (dTAG) comprising the amino acid sequence of SEQ ID NO: 2 capable of being bound by a heterobifunctional compound of dFKBP7 or dFKBP13, wherein the heterobifunctional compound is capable of binding to i) the cytoplasmic costimulatory polypeptide through the heterobifunctional compound targeting protein and ii) a ubiquitin ligase in a manner that brings the cytoplasmic costimulatory polypeptide into proximity of the ubiquitin ligase cereblon; wherein the cytoplasmic costimulatory polypeptide, when bound by the heterobifunctional compound, is capable of being ubiquitinated and then degraded by a proteasome.
However, neither the specification nor the prior art teach the broad genus of heterobifunctional compound targeting protein capable of being bound by any heterobifunctional compound in a manner that brings the cytoplasmic costimulatory polypeptide into proximity of any ubiquitin ligase encompassed by any effector cell expressing any chimeric antigen receptor effective for treating any cancer. 
In re Fisher, 166 USPQ 19 24 (CCPA 1970). 
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Lloyd et al, Edwards, Rudikoff et al, the lack of guidance and direction provided by applicant, and the absence of in vivo working examples, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).  
In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3, 7, 8, 9, 10, 11-12, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US20130280285 (Schonfeld hereafter, published Oct 23, 2013; PTO 892) or Ramos et al (Expert Opinion on Biological Therapy 11(7): 855-873, 2011; PTO 892) in view of Schneekloth et al (J Am Chem Soc 126: 3748-3754, 2004; PTO 892).
Regarding claims 1, 3, 9, 10, 36, Schonfeld teaches immune effector cell such as T cells (para. [0033], [0048]) expressing a chimeric antigen receptor comprising (i) an extracellular ligand binding domain, i.e., scFv antibody [0058] that binds to CD19 or ErbB2 (see para. [0048]), connected to (ii) a transmembrane via a modified hinge, intracellular domains of the human CD28 and CD8 alpha, see para. [0005], [0101], Fig. 6A, in particular.  Example of transmembrane domain includes human CD28 transmembrane domain as per claim 9; examples of intracellular domain include costimulatory human CD28 human CD3 zeta chain as per claim 10, see para. [0083], [0125].

Claims 11-12 are included as Schonfeld teaches scFv binds to tumor-associated surface antigen including but not limited to ErbB2 (HER2/neu), carcinoembryonic antigen (CEA), or CD19, see para. [0048].  
Like Schonfeld, Ramos teaches various chimeric antigen receptor (CAR) engineered lymphocytes for cancer therapy, see Figure 2, p. 859. The basic structure of CAR comprises extracellular antigen recognition site of a mAb, a cytoplasmic domain and intracellular signaling domains such as CD28 and CD3 zeta chain as the cytoplasmic domains, see p. 857. Antigen targets include CD19, or HER2, see Table 2. Ramos further teaches chimeric antigen receptor (CAR) engineered lymphocytes for cancer therapy can lead to systemic inflammatory reaction, cytokine storm and tumor lysis syndrome, see p. 866, right col. Ramos teaches a safety mechanism allowing quickly, on-demand elimination of gene modified T cells should any untoward effect is desirable, see para bridging page 866-867, in particular.
Both Schonfeld and Ramos do not teach (i) heterobifunctional compound targeting protein capable of being bound by a heterobifunctional compound linked through the heterobifunctional compound targeting protein and ii) ubiquitin ligase as per claim 1 part b ii.
However, Schneekloth teaches a method of selective in vivo targeted degradation by ubiquitin ligase E3 using targeting protein, i.e., FK506 binding protein (FKPB12) having F36V mutation (instant heterobifunctional compound targeting protein) to generate a “hole” in which the artificial ligand AP21998 (heterobifunctional compound or PROTAC) fits via a hydrophobic “bump”, thus conferring specificity of this particular ligand to the mutant FKBP over the endogenous wild-type protein. Inclusion of AP21998 as one domain of heterobifunctional molecules known as PROteolysis Targeting Chimeric molecules 4 (PROTACS) or PROTAC-4 (instant heterobifunctional compound) allow it to 
Claim 7 is included as Schneekloth teaches the mutant FK506 binding protein (FKPB12) having F36V mutation is a non-endogenous peptide (instant heterobifunctional compound targeting protein).
Claim 8 is included as Schneekloth teaches the mutant FK506 binding protein (FKPB12) F36V mutation is a protein derived from a substituted amino acid sequence of an endogenously expressed protein FK506 wherein the PROTAC-4 binds to the mutant FK506 binding protein (FKPB12 F36V) instead of the FK506 binding protein FKBP12 without the mutation. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified the chimeric antigen receptor 
One of ordinary skill in the art would have been motivated to do so in order to attenuate cytokine storm associated with CAR engineered T cells therapy using the PROTAC-4 system because Schneekloth teaches the PROTACS -induced degradation strategy is generally applicable to any target and degrade proteins in vivo without genetically modified the host cell, see p. 3752. This strategy could also provide significantly more temporal or dosing control than gene inactivation at the DNA or RNA level, see p. 3753, left col, in particular.
One of ordinary skill in the art would have been motivated to use the FKBP12 F36V mutant as a candidate destabilizing targeting domain because Schneekloth teaches the ligand AP21998 that possesses a synthetic “bump” in the FKBP12 binding domain were bind more tightly to the cavity-forming F36V mutant and does not elicit any undesired response since it does not bind to the endogenous FKBP12.
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.

s 2, 20, 21 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over US20130280285 (Schonfeld hereafter, published Oct 23, 2013; PTO 892) or Ramos et al (Expert Opinion on Biological Therapy 11(7): 855-873, 2011; PTO 892) in view of Schneekloth et al (J AmChem Soc 126: 3748-3754, 2004; PTO 892) as applied to claims 1, 3, 7-12, 36 and 37 mentioned above and further in view of US Pat No. 5,763,590 (issued June 9, 1998; PTO 892).  
The combine teachings of Schonfeld, Ramos and Schneekloth have been discussed supra.
The references above do not teach the heterobifunctional compound targeting protein is derived from FKBP 12 comprises the amino acid sequence of SEQ ID NO: 2 as per claims 2 and 20.
However, the ‘590 patent teaches the amino acid sequence of human FK506 binding protein (FKBP12) is known in the art and comprises the amino acid sequence identical to the claimed SEQ ID NO: 2, see reference SEQ ID NO: 13, sequence alignment below:
US-08-336-618-13

  Query Match             100.0%;  Score 568;  DB 4;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GVQVETISPGDGRTFPKRGQTCVVHYTGMLEDGKKFDSSRDRNKPFKFMLGKQEVIRGWE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GVQVETISPGDGRTFPKRGQTCVVHYTGMLEDGKKFDSSRDRNKPFKFMLGKQEVIRGWE 60

Qy         61 EGVAQMSVGQRAKLTISPDYAYGATGHPGIIPPHATLVFDVELLKLE 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EGVAQMSVGQRAKLTISPDYAYGATGHPGIIPPHATLVFDVELLKLE 107

The residues critical to the hFKBP12-FK506 interaction, defined by high resolution structural analysis of the complex, and site-directed mutagenesis studies of individual hFKBP12 residues, are highly conserved in the hFKBP52 core region. Thirteen of the fourteen residues involved in hydrogen bonding or hydrophobic interactions between hFKBP12 and FK506 (Tyr26, Phe326, Asp37, Arg42, 
Claims 21, 25, 26 are included as Schonfeld teaches immune effector cell such as T cells (para. [0033], [0048]) expressing a chimeric antigen receptor comprising (i) an extracellular ligand binding domain, i.e., scFv antibody [0058] that binds to CD19 or ErbB2 (see para. [0048]), connected to (ii) a transmembrane via a modified hinge, intracellular domains of the human CD28 and CD8 alpha, see para. [0005], [0101], Fig. 6A, in particular.  Example of transmembrane domain includes human CD28 transmembrane domain; examples of intracellular domain include costimulatory human CD28 human CD3 zeta chain, see para. [0083], [0125].
Regarding claim 21, Schonfeld teaches the effector immune cell is autologous, see para. [0149], and human cells, see para. [0131].
Claims 27-28 are included as Schonfeld teaches scFv binds to tumor-associated surface antigen including but not limited to ErbB2 (HER2/neu), carcinoembryonic antigen (CEA) or CD19, see para. [0048].  
Like Schonfeld, Ramos teaches various chimeric antigen receptor (CAR) engineered lymphocytes for cancer therapy, see Figure 2, p. 859. The basic structure of CAR comprises extracellular antigen recognition site of a mAb, a cytoplasmic domain and intracellular signaling domains such as CD28 and CD3 zeta chain as the cytoplasmic domains, see p. 857. Antigen targets include CD19, HER2, see Table 2. Ramos further teaches chimeric antigen receptor (CAR) engineered lymphocytes for cancer therapy can lead to systemic inflammatory reaction, cytokine storm and tumor lysis syndrome, see p. 866, 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified the chimeric antigen receptor (CAR) engineered effector T cell of Schonfeld, Ramos and Schneekloth in view of the ‘590 patent by obtaining the FKBP12 comprising the amino acid sequence of 2 as taught by the ‘590 patent and then making mutant (FKBP12 F36V) that binds to rapamycin or AP21998 compound with high affinity before the effective filing date of the claimed invention.
One of ordinary skill in the art would have been motivated to look up the sequence of human FKBP12 because the‘590 patent teaches the amino acid sequence of human FK506 binding protein (FKBP12) are conserve and known in the art.
In addition, the claims would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense".  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.

Claims 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US20130280285 (Schonfeld hereafter, published Oct 23, 2013; PTO 892) or Ramos et al (Expert Opinion on Biological Therapy 11(7): 855-873, 2011; PTO 892) in view of Schneekloth et al (J Am Chem Soc 126: 3748-3754,  as applied to claims 1, 3, 7-12, 36 and 37 mentioned above and further in view of Chen (WO2015/160845 publication, published Oct 22, 2015; PTO 892) or Winter (Science 348: 1376-1381, 2015; PTO 892). 
The combine teachings of Schonfeld, Ramos and Schneekloth have been discussed supra.
The references above do not teach the ubiquitin ligase is cereblon as per claims 13 and 29.
However, Chen teaches the use of Degron technology with heterobifunctional compound PTM-L-CLM wherein PTM is a protein/polypeptide targeting moiety, L is a linker and CLM is a cereblon E3 ubiquitin ligase binding moiety, e.g., thalidomide, see entire document, Figure 1, para. [0014] to [0015], [0048].  Exemplary PTMs include tacrolimus (FK-506) and rapamycin, see p. 56, para. [0016], compound targeting FKBP, see p. 57.  The reference heterobifunctional compound which function to recruit target proteins to E3 ubiquitin Ligase such as cereblon for degradation of a target protein in a cell, see entire document, reference claims 24-27, in particular. 
Likewise, Winter teaches various heterobifunctional compounds, i.e., dBETl comprising JQ1 compound that binds to BRD4 wherein the carboxyl group on JQ1 is conjugated to the aryl ring of phthalimide, see p. 1377, Fig 1A, in particular. The bifunctional dBETl is able to bind to BRD4 and the phthalimide moiety s able to bind to cereblon (CRBN) to recruit E3 ubiquitin-protein ligase, see p. 1376, in particular. Winter shows degradation of BRD4 by dBETl was rescued by the proteasome inhibitor carfizomib, see p. 1378, left col. Winter further teaches other heterobifunctional compound such as phthalimide-conjugated ligands to the cytosolic signaling protein FKBP12 (FKBP1A) such as dFKBP-1 and dFKBP-2, see p. 1378, middle column, Fig. 2 C, in particular. Both conjugates were able to decrease FKBP12 abundance in a human AML cell fine MV4, Fig. 2D. As with dBETl, destabilization of FKBP12 by dFKBP-1 was rescued by pretreatment with proteasome inhibitor carfizomib, see p. 1378, middle column, in particular. Winter concludes that Phthalimide conjugation to selective 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified the chimeric antigen receptor (CAR) engineered effector T cell of Schonfeld, Ramos and Schneekloth in view of Chen and Winter by substituting a known element, i.e., PROTAC-4 system of Schonfeld for another, e.g., heterobifunctional compound comprising phthalimide of Chen or Winter or dBETl as taught by Winter to recruit E3 ligase cereblon for ubiquitination and proteasome mediated degradation of CAR with a reasonable expectation of success, i.e., attenuate unwanted side effects of CAR expressing cells. 
One of ordinary skill in the art would have been motivated to use chemical heterobifunctional compound comprising phthalimide because Chen teaches phthalimide binds to ubiquitin ligase CRBN to induce degradation of target protein in T cells to treat cancer, see reference claims 24-34. 
One of ordinary skill in the art would have been motivated to use chemical heterobifunctional compound such as dBETl because Winter teaches dBETl promotes in vivo ligand-dependent target protein BRD4 degradation is CRBN (ligase) and proteasome dependent with exquisite target-specific activity. This approach can be extended to new targets such as FKBP12 using dFKBP-1 and dFKBP-2 as heterobifunctional compounds. This chemical strategy for controlling target protein stability may have implication for therapeutically targeting previously intractable proteins, see abstract, in particular.
In addition, the claims would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense".  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3, 7-13, 15-18, 20-21, 25-29, 31-34 and 36-37 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-14, 17, 19-20, 22, 25-26, 28, 31, 34 and 38 of copending Application No. 15/889,963.  Although the conflicting claims are not identical, they are not patentably distinct from each other because copending claims 13-14, 17, 19-20, 22, 25-26, 28, 31, 34 and 38 anticipate the instant claims 1-3, 7-13, 15-18, 20-21, 25-29, 31-34 and 36-37.  Instant claims are generic with respect to the cell expressing chimeric antigen receptor comprising extracellular ligand binding protein, and heterobifunctional compound targeting protein capable of being bound by a heterobifunctional compound generically, whereas independent claim 13 (therapeutic system) and claim 25 limited to T cell expressing chimeric antigen receptor wherein the extracellular ligand binding domain binds to CD19 and has the amino acid sequence of SEQ ID NO: 10 or binds to Erb2 and has an amino acid sequence of SEQ ID NO: 20 and 21, or SEQ ID NO: 20 and 22, a heterobifunctional compound targeting protein has the amino acid sequence of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 9 and the particular heterobifunctional compound, i.e., dFKBP-1-dFKBP-13, dBET1-dBET18 and dBromo1-dBrom34 a ubiquitin ligase.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion

No claim is allowed.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644